Citation Nr: 1811609	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  09-30 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the left knee prior to April 15, 2013 and in excess of 30 percent thereafter to include on an extraschedular basis.

2.  Entitlement to a disability rating in excess of 10 percent for instability of the left knee prior to April 15, 2013 and in excess of 20 percent thereafter to include on an extraschedular basis.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to November 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In October 2014, the Board disposed of the issues of entitlement to increased disability ratings of the left knee and remanded the issue of entitlement to TDIU.  In June 2015, the Court of Appeals for Veterans Claims (Court) vacated the October 2014 Board decision and remanded the issues of entitlement to increased disability ratings of the left knee for further development.  In June 2015 and in June 2017, the Board remanded the issues of entitlement to increased disability ratings of the left knee in order to enforce the Court's June 2015 decision.  In June 2017, the Board remanded the issue of entitlement to TDIU for further development as well.  Further development in substantial compliance with the Court's and the Board's remand instructions has been completed.


FINDINGS OF FACT

1.  For the period prior to April 15, 2013, the Veteran's left knee disability did not result in limitation of flexion of 45 degrees or less, limitation of extension to at least  15 degrees, and/or  moderate recurrent subluxation or lateral instability.

2. For the period from April 15, 2013, the Veteran's left knee disability did not result in limitation of flexion of 45 degrees or less, limitation of extension to at least 30 degrees, and/or  severe recurrent subluxation or lateral instability.

3.  The weight of the evidence indicates that the Veteran's service-connected disabilities do not prevent him from securing and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating for a disability rating in excess of 10 percent for degenerative joint disease of the left knee prior to April 15, 2013 and in excess of 30 percent thereafter to include on an extraschedular basis have not been met.  38 U.S.C. 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2017).

2.  The criteria for a disability rating for a disability rating in excess of 10 percent for instability of the left knee prior to April 15, 2013 and in excess of 20 percent thereafter to include on an extraschedular basis have not been met.  38 U.S.C. 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2017).

3.  The criteria for TDIU have not been met.  38 U.S.C. 1155 (2012); 38 C.F.R. § 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  The Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.  The Veteran did testify at a hearing at an RO before a decision review officer, and a transcript of the hearing is of record.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

The Board notes that this matter was previously remanded in order to associate additional treatment records with the claims file and to provide the Veteran with additional VA examinations.  Additional treatment records have been associated with the claims file, and additional examinations have been provided in substantial compliance with previous remand instructions.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.





Left Knee

The Veteran first filed for service connection for a left knee disability in March 1975; and, in July 1975, the RO granted service connection and assigned a noncompensable disability rating effective the day after separation from service.  The Veteran was subsequently assigned two compensable disability ratings for his left knee.  In January 2008, the Veteran filed an increased rating claim, and, in July 2008, the RO denied the Veteran's claim.  The Veteran appealed.  During the pendency of the appeal, the Veteran's two compensable disability ratings were increased to the two staged ratings that are currently on appeal.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Disability ratings for knee disabilities are evaluated pursuant to Diagnostic Codes 5256-5263.  38 C.F.R. § 4.71a.  Diagnostic Codes 5256 (ankylosis of the knee), 5262 (impairment of tibia and fibula), and 5263 (genu recurvatum) are not raised by the record.  None of the VA examinations or any of the medical opinions or treatment records indicate that the Veteran was diagnosed with ankylosis, a cartilage condition; impairment of the tibia or fibula; or genu recurvatum of the left knee.  38 C.F.R. § 4.71a, Diagnostic Codes 5256-5259, 5262, or 5263.  The Veteran has not alleged to the contrary.  Accordingly, those codes are not for consideration.


Under Diagnostic Code 5257, a disability rating of 10 percent is assigned when a knee disability manifested in slight recurrent subluxation or lateral instability, and a disability rating of 20 percent is assigned when a knee disability manifested in moderate recurrent subluxation or lateral instability.  A disability rating of 30 percent is assigned when a knee disability manifested in severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Under Diagnostic Code 5258, a disability rating of 20 percent is assigned when a knee manifests in dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Under Diagnostic Code 5259, a disability rating of 10 percent is assigned for symptomatic removal of semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Under Diagnostic Code 5260, a disability rating of 10 percent is assigned when a knee disability limits flexion to 45 degrees or less, and a disability rating of 20 percent is assigned when a knee disability limits flexion to 30 degrees.  A disability rating of 30 percent is assigned when a knee disability limits flexion to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a disability rating of 10 percent is assigned when a knee limits extension to 10 degrees, and a disability rating of 20 percent is assigned when a knee disability limits extension to 15 degrees.  A disability rating of 30 percent is assigned when a knee disability limits extension to 20 degrees, and a disability rating of 40 percent is assigned when a knee disability limits extension to 30 degrees.  Finally, a disability rating of 50 percent is assigned when a knee disability manifests in extension to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Separate ratings may be assigned for limitation of flexion, limitation of extension, recurrent subluxation or lateral instability, and a cartilage condition.

The Veteran's statement and treatment records indicate that the Veteran manifested knee symptoms throughout the period on appeal including: pain and painful motion, limitation of motion, subluxation or lateral instability, and cartilage conditions.  The Veteran also used assistive devices such as braces.

The Veteran underwent a VA examination in March 2008.  The Veteran reported pain and weakness, but he denied deformity, giving way, instability, and stiffness.  The Veteran indicated that he manifests flare-ups of moderate severity lasting one to two days on a weekly basis in which his knee got very tender.  The Veteran's flexion was to 130 degrees and his extension was to zero degrees.  The examiner indicated that the Veteran had not previously undergone knee surgery.

The Veteran testified at a hearing before a decision review officer in November 2009.  The Veteran reported that his left knee disability had increased in severity.  The Veteran indicated a variety of symptoms including: pain, aches, tenderness, giving way, swelling, and difficulty walking up inclines.  The Veteran also stated that he used assistive devices.  See Transcript.

The Veteran underwent another VA examination in June 2010.  The Veteran reported knee pain for which he used a knee brace, but that he had not had surgery on his left knee.  The Veteran endorsed the following symptoms: giving way, instability, stiffness, weakness, incoordination, warmth, swelling, and tenderness.  The Veteran also reported severe flare-ups every two to three days lasting one to two days.  The Veteran claimed he was only able to stand up for one hour and could only walk between one quarter to one mile at a time.  The examiner observed mild lateral instability, but the examiner did not diagnose the Veteran with a cartilage condition.  The Veteran's flexion was to 140 degrees and his extension was to zero degrees.  There was no objective evidence of pain following repetitive motion or additional limitations of motion after three repetitions of range of motion.  

The Veteran underwent another VA examination in April 2013.  The Veteran reported painful flare-ups including when he has to walk up or down stairs or has to sit for more than one hour.  The Veteran's flexion was measured to 115 degrees and his extension was to 15 degrees.  After three repetitions of range of motion testing, the Veteran's flexion was to 105 degrees and the extension was to 20 degrees.  The examiner indicated that the Veteran manifested additional function impairment characterized by less movement than normal; weakened movement; pain on movement; swelling; atrophy of disuse; disturbance of locomotion; and interference with sitting, standing, and weight-bearing.  Muscle strength testing indicates that the Veteran was able to perform active movement against gravity.  The examiner observed that the Veteran manifested moderate subluxation, and the examiner indicated that he manifested a semilunar cartilage condition with frequent episodes of joint pain and joint effusion.

The Veteran underwent another VA examination in December 2014.  The Veteran reported that his knee is constantly sore when he sits, stands, or lies in bed and that he wore a knee brace for instability.  The Veteran's flexion was to 140 degrees and his extension was to zero degrees.  There was no pain with weight bearing, and the Veteran was able to perform repetitive range of motion testing without additional functional loss.  The examiner was unable to opine without resorting to mere speculation whether the Veteran manifested additional functional impairment.  Muscle strength testing was normal.  Joint stability testing revealed no joint instability or subluxation.  The examiner indicated that the Veteran did not manifest a meniscal condition.

SSA records indicate that the Veteran was evaluated in November 2016 while seeking SSA benefits.  The Veteran's joints were stable and nontender without evidence of redness, heat or effusion.

The Veteran underwent another VA examination in October 2017.  The Veteran reported that his left knee had increased in severity after walking.  The Veteran reported flare-ups with cold weather.  While shopping he said he has to lean on the cart to alleviate weight on his left knee, and that his knee hurts after walking up three stairs; forcing him to lean on rails when walking up stairs.  The Veteran's flexion was measured to 120 degrees and his extension was measured to zero degrees.  There was evidence of pain with weight bearing, but there was no additional functional impairment after three repetitions.  The examiner opined that pain contributed to additional functional loss, and the examination results are consistent with the Veteran's reports of functional loss.  Muscle strength and joint stability testing was normal.  The examiner indicated that the Veteran did not manifest meniscal conditions.  The examiner also indicated that the Veteran used a knee brace.

As discussed, the medical evidence of record indicates that the Veteran manifested a cartilage condition during the period on appeal.  Consideration will thereby be given as to whether the Veteran is entitled to a separate compensable disability rating for a cartilage condition.  In order to meet the criteria for a separate compensable disability rating the Veteran must either manifest symptoms of a semilunar cartilage condition after undergoing surgery or manifest frequent episodes of locking, pain, and effusion into the joint.  

The Veteran has not undergone knee surgery to treat a semilunar cartilage condition or remove semilunar cartilage.  The Veteran did demonstrate/endorse semilunar cartilage condition with associated episodes of joint pain and joint effusion during an April 2013 VA examination.  Episodes of locking were not shown.  The April 2013 examination was also the only time where a cartilage condition was documented, which strongly suggests that the symptoms were acute and not chronic.  As such, entitlement to a separate compensable disability rating for a cartilage condition is denied.

The Veteran has not met the criteria for an increased disability rating for instability of the left knee during the period on appeal.  In order to meet the criteria for an increased disability rating the Veteran must manifest a moderate recurrent subluxation or lateral instability prior to April 15, 2013 and manifest severe recurrent subluxation or lateral instability thereafter.  Such was not shown.  The examination reports and treatment records show only slight instability prior to April 2013 and moderate thereafter.  Significantly, with respect to the examinations, the determinations were made by a medical expert and, for the exams conducted since April 2013, utilizing a Disability Benefits Questionnaire, which was created by VA to provide accurate, competent, and probative medical findings.  There are no findings that contradict that determination.  It would also be improper of the Board to attempt to draw its own medical conclusions in light of the clear medical finding.  See Colvin v. Derwinski, 1 Vet.App. 171 (1991) (Board is prohibited from making conclusions based on its own medical judgment). Therefore, a disability rating in excess of 10 percent prior to April 15, 2013 for lateral instability and in excess of 20 percent thereafter is denied.

The Veteran has not met the criteria for a disability rating in excess of 10 percent prior to April 15, 2013 and in excess 30 percent for arthritis of left knee with limitation of motion.  In order to be entitled to an increased disability rating the Veteran must manifest limitation of extension to at least 15 degrees prior to April 15, 2013 and an extension limited 30 degrees or more thereafter.  The Veteran's extension has been measured multiple times throughout the period on appeal, and the Veteran's extension was never measured in excess of 10 degrees prior to April 15, 2013, and his extension was never measured to 30 degrees or more during the entire period on appeal.  Therefore, the Veteran is not entitled to an increased disability rating based on limitation of extension.

The Board has also considered whether or not the Veteran is entitled to a separate compensable disability rating based on limitation of flexion.  In order to meet the criteria for a separate compensable disability rating, the Veteran must manifest a flexion limited to 45 degrees or less.  The Veteran's flexion has been measured multiple times throughout the period on appeal, but the Veteran's flexion has never been measured to 45 degrees or less.  Therefore, the Veteran is not entitled to a separate compensable disability rating based on limitation of flexion.

In evaluating disabilities of the musculoskeletal system however, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  Even if range of motion was slightly limited by pain however, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.

The Veteran has manifested additional functional loss during the period on appeal.  As previously noted during an April 2013 VA examination, the Veteran's flexion was measured to 115 degrees and his extension was to 15 degrees.  After three repetitions of range of motion testing however, the Veteran's flexion was to 105 degrees and the extension was to 20 degrees.  This clearly demonstrates that the Veteran's extension although initially only limited to 15 degrees is functionally limited to 20 degrees.  The Veteran however has already been assigned a disability rating of 30 percent based on a flexion of 20 degrees.  Therefore, the Veteran's functional impairment has already been taken into consideration in assigning the Veteran's current disability rating.  The Veteran's flexion is clearly also functionally limited, but, even taking this functional limitation into consideration, the Veteran's flexion is still well above the 45 degrees needed for a separate compensable disability rating.  

Additionally, the Board notes that, throughout the rest of the period on appeal, the Veteran was able to perform repetitive range of motion testing did not result in additional loss of range of motion.  As such, the Veteran's additional functional loss during the period on appeal does not warrant an increased disability rating.

The weight of the probative evidence of record simply fails to demonstrate that the Veteran is entitled to increased disability ratings for his left knee disabilities.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  As such, entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the left knee prior to April 15, 2013 and in excess of 30 percent thereafter as well as a disability rating in excess of 10 percent for instability of the left knee prior to April 15, 2013 and in excess of 20 percent thereafter is denied.

Extraschedular

The issue of entitlement to an extraschedular disability rating has been raised by the record.  In exceptional cases, an extraschedular rating may be provided.  See 38 C.F.R. § 3.321; see also Rice v. Shinseki, 22 Vet. App. 447 (2009).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment for the Veteran's knee is specifically contemplated by the schedular rating criteria.  The Veteran is claiming that he is entitled to a higher rating, and his predominant complaints involve pain and limitation of motion.  The schedular criteria explicitly provide for ratings based on the limitation of range of motion, and case law requires pain to be taken into consideration when evaluating the severity of orthopedic disabilities.  See Mitchell.  Moreover, the Board is tasked with taking all of the Veteran's symptoms into consideration when evaluating the severity of musculoskeletal disabilities in order to determine whether the Veteran is experiencing additional functional loss.  See Deluca.  

The Board notes that the Veteran used assistive devices such as a knee brace.  The use of assistive devices, however, does not make the Veteran's disability unique or unusual, and their use alone does not mean the schedular rating criteria do not adequately describe the symptoms of the Veteran's service-connected disabilities, so as to trigger referral for extraschedular consideration.  The use of an assistive device is not unexpected when a person experiences significant pain.  That is, it is not a unique or unusual result of a disability.  The use of an assistive device is also not a "symptom" of the Veteran's disability; rather, it is the response (treatment) for symptoms such as pain and limitation of motion.  In other words, the Veteran uses assistive devices because of pain, but pain is a symptom that the Board considers when determining functional loss leading to the limited range of the motion or severity of the injury contemplated by the schedular rating criteria.

The Board notes that the Court has remanded the increased rating claims, because the Board did not adequately explain the impact of the Veteran's combined disabilities on extraschedular analysis.  First the Board notes that the Veteran has not alleged, and the record does not otherwise demonstrate, that the combined effects of the Veteran's previously service connected disability ratings is not anticipated by the rating schedule, and that, therefore, such analysis is unnecessary.  Yancy v. McDonald, 27 Vet. App. 484 (2016).  Second as discussed below, the Veteran meets the schedular criteria for TDIU, and consideration of TDIU requires the Board to consider the combined impact of the Veteran's service-connected disabilities.   

Finally even to the extent that the Veteran meets the criteria for the first step of the analysis, the Veteran does not meet the criteria for the second analysis, because the Veteran's disability picture does not exhibit related factors described under governing norms.  The Veteran's treatment records do not establish that the Veteran was hospitalized frequently, and, as discussed below, the Veteran's combined disabilities did not result in marked interference with employment.

Accordingly, the Board finds that the Veteran's disability picture is adequately anticipated by the schedular rating criteria, and, the Veteran's disability picture does not exhibit related factors described under governing norms.  Therefore a referral of the matter to the Under Secretary for Benefits or the Director, Compensation Service is not warranted.

TDIU

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or (5) multiple disabilities incurred as a prisoner of war.  Id.  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340 (a) (2017).  A Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed. Age may not be considered as a factor in evaluating service-connected disability; and unemployability, in service-connected claims, associated with advancing age or intercurrent disability, may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19 (2017).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating alone is a recognition that the impairment makes it difficult to obtain/keep employment. The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner. Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013). TDIU is to be awarded based on the judgment of the rating agency. Floore v. Shinseki, 26 Vet. App. 376, 381   (2013).

The Veteran has been granted service connection for the following disabilities: tinea versicolor; left knee; tinnitus; and a gastrointestinal disturbance. He meets the schedular criteria for TDIU, because he has been assigned a disability rating of 30 percent for his left knee after April 15, 2013 as well as a separate disability rating of 10 percent after April 15, 2013.  Therefore, the Veteran has a single disability rating for the purposes of TDIU that is at least 40 percent disabling.  Additionally, he has a combined disability rating of 70 percent.  

Nevertheless, the Veteran is not entitled to TDIU, because the Veteran's service-connected disability ratings do not prevent the Veteran from securing and maintaining substantially gainful employment.

The Veteran underwent a VA examination in March 2008.  The examiner did not indicate that the Veteran's left knee disability had an impact on the Veteran's ability to work.


The Veteran testified at a hearing before a decision review officer in November 2009.  The Veteran indicated that he was employed as a bar tender, but that his knee tended to give him trouble after having to stand for long periods of time.  See Transcript.

The Veteran underwent another VA examination in June 2010.  The Veteran reported that after separation of service he performed a number of jobs since separation of service including: construction, healthcare, and cooking, and that he were currently employed part- time as a bar tender.

The Veteran underwent another VA examination in April 2013.  The Veteran reported that he was laid off from his previous job as a fork lift operator, but that he cannot get another job due to his knee condition.  The Veteran reported that his tinea versicolor makes him feel uncomfortable around people.

The Veteran filed an application for TDIU in December 2014.  The Veteran claimed that his left knee prevented him from securing and maintaining gainful employment.  The Veteran indicated that he had been working as a bar tender and later a fork lift operator from August 2008 to July 2013.  The Veteran indicated that he had two years of college and specialized training in electronics.

The Veteran underwent another VA examination in December 2014.  The examiner indicated that the Veteran would be unlikely to work in an occupational setting requiring prolonged walking, standing, or lifting requiring repetitive squatting, but that this would not affect working as a fork lift operator.  The examiner indicated that the Veteran's tinea versicolor and gastrointestinal condition do not limit his ability to work.

A November 2016 SSA work history report, indicates that the Veteran was employed as a bar tender from August 2008 to July 2010, and as a fork lift operator from October 2010 to August 2015.

In December 2016, SSA found that the Veteran was permanently disabled due to unspecified arthropathies and peripheral neuropathy.  Nevertheless this finding indicates that the Veteran is still able to perform sedentary employment.

The Veteran underwent another VA examination in March 2017, and the examiner indicated that the Veteran's tinnitus did not impact the ordinary conditions of daily life.

The Veteran underwent another VA examination in October 2017, and the Veteran reported that his knee condition makes it difficult to operate the brake pedals for a fork lift and difficult to get in and out of the fork lift.

The Veteran's knee conditions limit the Veteran's ability to perform physical employment.  Nevertheless, the weight of the evidence does not establish that the Veteran is unable to secure and maintain gainful sedentary employment due solely to his service-connected disabilities.  Additionally, the Board notes that in his application for TDIU the Veteran reported two years of college education as well as specialized training in electronics.  The Veteran's level of education suggests that he is capable of securing and maintaining some form of sedentary employment in the national economy.

Consideration has been given to the fact that the SSA found that the Veteran was disabled in January 2016.  VA is not bound by that determination.  Moreover, the Board does not afford this determination great weight.  SSA determinations are based on different legal criteria and legal standards.  SSA is also permitted to take into consideration factors that VA is prohibited from considering when assigning TDIU like age and nonservice-connected disabilities.

Here, the weight of the probative evidence of record simply fails to demonstrate that the Veteran's service-connected disabilities, in and of themselves, prevent him from securing and maintaining substantially gainful employment.  The Board finds no evidence to suggest that he would be precluded from sedentary employment.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  As such, entitlement to TDIU is denied.


ORDER

A disability rating in excess of 10 percent for degenerative joint disease of the left knee prior to April 15, 2013 and in excess of 30 percent thereafter to include on an extraschedular basis is denied.

A disability rating in excess of 10 percent for instability of the left knee prior to April 15, 2013 and in excess of 20 percent thereafter to include on an extraschedular basis is denied.

TDIU is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


